Case 1:19-cv-00024-TSK Document 22 Filed 08/26/19 Page 1 of 1 PageID #: 263



               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG

SCOTT A. WINDOM,

     Plaintiff,

v.                                      Civ. Action No. 1:19-CV-24
                                               (Judge Kleeh)

JASON S. HARSHBARGER,

     Defendant.


                            DISMISSAL ORDER

     Pursuant to Rule 41 of the Federal Rules of Civil Procedure,

the parties filed a Stipulation of Voluntary Dismissal (Dkt. No.

21) in the above-referenced civil action on August 23, 2019. Based

on that Stipulation and for reasons apparent to the Court, this

matter is hereby DISMISSED WITH PREJUDICE and is stricken from the

docket of the Court.

     The Clerk is ORDERED to forward a copy of this order to all

counsel of record via the CM/ECF notification system.


DATED: August 26, 2019


                                        /s/ Thomas S. Kleeh
                                        THOMAS S. KLEEH
                                        UNITED STATES DISTRICT JUDGE
